— Judgment unanimously modified, and, as modified, affirmed, without costs, in accordance with the following memorandum: Plaintiff’s attorney independently inserted in the judgment an amount for prejudgment interest on lost wage damages. In determining the award to be made plaintiff, the jury had been instructed to compensate plaintiff for the lost use of the wages denied her by her wrongful discharge, and it specifically stated in returning its verdict that it allowed for reduction of credits to plaintiff in arriving at one lump-sum payment for lost wages. Therefore, the provision for prejudgment interest should be struck from the judgment. (Appeals from judgment of Erie Supreme Court — wrongful discharge.) Present — Dillon, P. J., Simons, Hancock, Jr., Doerr and Moule, JJ.